AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

BRUCE TOWNSEN'D, aka RAS LAZARUS

NAZARI,

Plai“tiff’ JUDGMENT IN A CIVIL CASE
v_ CASE NUMBER; 4:18-cv-303

STATE OF GEORGIA, and CITY OF

SAVANNAH,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's Order dated March 1, 2019, adopting the Report and
Recommendation of the Magistrate Judge as the opinion of this Coult, Plaintiff‘s

Complaint is dismissed This action stands closed.

 

 

 

 

Approved by:
Mal‘ch 7, 2019 Scott L. Poff
Date Clerk

GAS Rev 1011/03

'/i;Mm i~\m)fv~~w¢iej

 

(By) Deputy Clerk

